     Case 3:20-cv-00292-CRS Document 9 Filed 06/25/20 Page 1 of 6 PageID #: 37




                                UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF KENTUCKY
                                        AT LOUISVILLE
                               CIVIL ACTION NO. 3:20CV-P292-CRS

BOBBYE JAQUIL DOUGLAS HALL                                                                         PLAINTIFF

v.

LMDC et al.                                                                                    DEFENDANTS

                             MEMORANDUM OPINION AND ORDER

        Plaintiff Bobbye JaQuil Douglas Hall filed the instant pro se 42 U.S.C. § 1983 action

proceeding in forma pauperis. This matter is before the Court on an initial review of the action

pursuant to 28 U.S.C. § 1915A. For the reasons set forth below, the Court will give Plaintiff an

opportunity to amend his complaint.

                                  I. SUMMARY OF ALLEGATIONS

        Plaintiff states that he is a convicted inmate at the Louisville Metro Department of

Corrections (LMDC). He sues LMDC and the following four LMDC correctional officers in

their individual and official capacities: F. Brist, W. Huff, R. Buran, and A. Bland.

        Plaintiff states that on February 20, 2020,1 he was locked in his cell for twenty-four hours

“without my 1 hour out to use the shower or phone to call my public defender. And when I ask

just for 20 mins to call my Public Defender I was denied that right.” He continues, “I had also

ask for toilet paper to use the bathroom an they made me wait 5 hrs to give me any.” He

maintains that when he asked to speak to a lieutenant or sergeant about his issues he was “denied

by all the floor officers. ‘Because they know they was wrong.’” He states, “It’s now 5:05 pm an

been in my cell lock up since 8:00 pm on 2/19/2020. When I ask when my next hr would be they

told me it would be on 02/21/2020 @ 4:00 pm.” Plaintiff continues, “‘After I stated I hav’nt

1
 The Court notes that Plaintiff signed the complaint on February 23, 2020, and the complaint was received by the
Court on April 22, 2020.
  Case 3:20-cv-00292-CRS Document 9 Filed 06/25/20 Page 2 of 6 PageID #: 38




been out all day long.’ Then said there’s nothing they can do about it.” He reports that he asked

for a lieutenant or sergeant again and was denied.

       Plaintiff further states, “To make matter’s worse because of me asking to speak to a

officer above them. They gave me my food @ 6:15 pm it was cold & had plaste in it that made

me choke. And later that night poop blood out my butt.” He continues, “At that time it happen I

throw up an hit the button to get help or nurse. ‘They ignored me an got no respons’s.’ I fear for

my life in here with everyth going on behind the outside worlds back.”

       Plaintiff states, “After I was ignored an no response of my health. ‘I stated to them I’m

filing a lawsuit.’ From then on I’ve been getting messed with even more. Unlawfully getting

abused off camera & ignored by the correctional officer’s.” He continues as follows:

       I been in unsanitary living conditions for over 5 day’s. Now got net’s an roach’s
       an the nets fly an staying in my hair. ‘Because of the dirtyness of my cell.’ I’ve
       had black spec’s in my juice that hurts my kidneys it also hurts to pee. I also
       havn’t had a clean jumped suit in a week even when asked.

Plaintiff also reports that his “mail has not been ran or it’s late since I’ve told them I’m filing a

lawsuit. For my rights being denied and broken.” He states, “I have to have other inmate

contact my attorney for me. Because they won’t let me call thru the day or pull me for my hr out

after business hour’s.”

       Plaintiff states, “If I don’t make it out of here alive or before this gets filed, I want my

wife an attorney to get a copy . . . . Also if I get any funds in this case please give them to my

wife . . . an my kids.” He asserts, “I fear & was treateren by correctional officer’s something bad

will happen to me if I filed this form. All I want is justices an help. Please I fear for my safety

on an off camera because they do things that are unseen.” He states, “That why I fear they will

kill me in here.”

       As relief, Plaintiff seeks compensatory damages and “release for illegal imprisonment.”

                                                   2
  Case 3:20-cv-00292-CRS Document 9 Filed 06/25/20 Page 3 of 6 PageID #: 39




        Subsequent to filing the complaint, Plaintiff filed a letter (DN 8) in which he states that

“the jail an correctional officer’s have been retaliating on me.” He states that since he filed this

lawsuit he has been “picked on, my mail has been 2 weeks too late. Also my mail has been

withheld like on many occasion.” He states, “They don’t want me to know my legal stuff

regarding my case. Or have it[.]” He also asserts that “they make copies an go through my legal

mail and don’t have me sign the legal mail book. So I don’t know if there’s things or stuff you

sent me. That has a deadline time to be turned in or remailed out.” He states that he received a

letter on June 5, 2020, that was sent on April 28, 2020. He states that he never had problems

before he filed this case.

        Plaintiff further states in the letter that he has been threatened by Defendant Buran and

“kept an eye on by the officer’s I’ve filed my case on.” He states that they follow him “to

intimidate me or use retaliation tacticts. To get me upset were they can harm me, put a charge or

case on me to help there defent.” He further asserts that that there have been more cases with

“bleach or cleaner in my drinks I take from them. To the point I don’t get or take no more juice

from anyone.” He also states that he was food poisoned and was denied medical treatment. He

states that “for 4 ½ days I had to deal with pain, throwing up, fever, an just drunk water.

Couldn’t eat nothing and keep it down.” He again states that he fears for his life.

                                          II. STANDARD

        When a prisoner initiates a civil action seeking redress from a governmental entity,

officer, or employee, the trial court must review the complaint and dismiss the complaint, or any

portion of it, if the court determines that the complaint is frivolous or malicious, fails to state a

claim upon which relief may be granted, or seeks monetary relief from a defendant who is

immune from such relief. See § 1915A(b)(1), (2); McGore v. Wrigglesworth, 114 F.3d 601, 604



                                                   3
  Case 3:20-cv-00292-CRS Document 9 Filed 06/25/20 Page 4 of 6 PageID #: 40




(6th Cir. 1997), overruled on other grounds by Jones v. Bock, 549 U.S. 199 (2007).

        In order to survive dismissal for failure to state a claim, “a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007)). “A claim has facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. (citing Twombly, 550 U.S. at 556). “[A] district court must (1) view the complaint

in the light most favorable to the plaintiff and (2) take all well-pleaded factual allegations as

true.” Tackett v. M & G Polymers, USA, LLC, 561 F.3d 478, 488 (6th Cir. 2009) (citing

Gunasekera v. Irwin, 551 F.3d 461, 466 (6th Cir. 2009) (citations omitted)). “But the district

court need not accept a ‘bare assertion of legal conclusions.’” Tackett, 561 F.3d at 488 (quoting

Columbia Natural Res., Inc. v. Tatum, 58 F.3d 1101, 1109 (6th Cir. 1995)). “A pleading that

offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a cause of action will

not do.’ Nor does a complaint suffice if it tenders ‘naked assertion[s]’ devoid of ‘further factual

enhancement.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555, 557).

                                           III. ANALYSIS

        Plaintiff makes a variety of claims, including claims concerning his conditions of

confinement, legal mail, and retaliation. Rule 8(a) of the Federal Rules of Civil Procedure

requires that a complaint “shall contain . . . a short and plain statement of the claim showing that

the pleader is entitled to relief.” Fed. R. Civ. P. (a)(2). While the Court is aware of its duty to

construe pro se complaints liberally, Plaintiff is not absolved of his duty to comply with the

Federal Rules of Civil Procedure by providing Defendants with “fair notice of the basis for his

claims.” Swierkiewicz v. Sorema N.A., 534 U.S. 506, 514 (2002). To state a claim for relief,



                                                    4
  Case 3:20-cv-00292-CRS Document 9 Filed 06/25/20 Page 5 of 6 PageID #: 41




Plaintiff must show how each Defendant is liable because the Defendant was personally involved

in the acts about which he complains. See Rizzo v. Goode, 423 U.S. 362, 375-76 (1976).

       The complaint fails to state how any Defendant was personally involved in the actions

alleged by Plaintiff. The only reference to any individual Defendant is in the letter filed after the

complaint where Plaintiff alleges that he was threatened by Defendant Buran. However, before

dismissing any claims or Defendants, the Court will give Plaintiff an opportunity to file an

amended complaint stating specific factual allegations against each Defendant. See LaFountain

v. Harry, 716 F.3d 944, 951 (6th Cir. 2013) (“[U]nder Rule 15(a) a district court can allow a

plaintiff to amend his complaint even when the complaint is subject to dismissal under the

[Prison Litigation Reform Act].”). The Court further notes that Plaintiff complains about his

medical treatment, but he does not name any medical staff members as Defendants to the action.

The Court will also allow Plaintiff to amend the complaint to name any medical personnel whom

he alleges caused him harm.

                                           IV. ORDER

       For the reasons set forth herein, IT IS ORDERED that within 30 days from the entry

date of this Memorandum Opinion and Order, Plaintiff shall file an amended complaint.

Plaintiff must state the specific factual allegations he believes support his claim against each

individual Defendant. As to any claims of denial of medical treatment, he must name as

Defendants the specific individual(s) whom he alleges caused him harm and state the specific

allegations against any named individuals. Plaintiff must also tender a summons form for any

newly-named Defendant. The amended complaint shall supersede the original complaint and

letter (DN 8) filed subsequent to the complaint, and the Court will conduct an initial review of

the amended complaint in accordance with 28 U.S.C. § 1915A.



                                                  5
      Case 3:20-cv-00292-CRS Document 9 Filed 06/25/20 Page 6 of 6 PageID #: 42




         The Clerk of Court is DIRECTED to place the instant case number and word

“Amended” on a § 1983 complaint form, along with three summons forms, and send them to

Plaintiff for his use.

         Plaintiff is WARNED that should he fail to file an amended complaint within

30 days, the Court will enter an Order dismissing the action for failure to comply with an

Order of this Court.

Date:     June 24, 2020




                                               Char
                                                  lesR.Si
                                                        mpsonI
                                                             II,Seni
                                                                   orJudge
                                                  Unit
                                                     edStat
                                                          esDi
                                                             str
                                                               ictCour
                                                                     t

cc:     Plaintiff, pro se
        Defendants
        Jefferson County Attorney
4411.010




                                              6
